DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an electrical stimulation lead comprising a coiled or spiral distal segment having light emitters and electrodes disposed on the distal end.
II. Claims 8-20, drawn to a lead having a paddle or cuff attachment for optical and electrical stimulation.
The inventions are independent or distinct, each from the other because:
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Inventions group I and group II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is drawn to an stimulation lead having a distal end comprising light emitters and electrodes disposed on the distal end. The distal end further having a spiral or coil configuration. The lead does not require a paddle or cuff shaped attachment comprising electrodes and light emitters. Group II is a lead comprising a cuff or paddle attached to it, wherein the attachment comprised electrodes and light emitters. Unlike group I, group II does not require stimulation elements on the lead.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their classification;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.	The prior art applicable to one invention would not likely be applicable to another invention;
e.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
If Group II is elected, Group II contains claims directed to the following patentably distinct species; species a. drawn to figure 5A, species b. drawn to figures 6A and 6B, species c. drawn to figures 7, and species d. drawn to figure 8. The species are independent or distinct because they are unique embodiments of the invention requiring individual and unique search requirements. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is found to be generic.

a.	The inventions have acquired a separate status in the art in view of their classification;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.	The prior art applicable to one invention would not likely be applicable to another invention;
e.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

During a telephone conversation with Bru on 08/05/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (U.S. PG Pub 20150306414 A1) in view of Stack et al (U.S. PG Pub 20160250474 A1).
Regarding claim 1, Nielsen teaches a stimulation lead ([abs]; [0004]; Fig 2) , comprising: a lead body having a distal portion and a proximal portion (Fig 2 illustrates a lead comprising a proximal end 
Stack teaches a device in the same field of invention, wherein a stimulation lead has a distal portion of the lead upon which stimulation elements are disposed is arranged to form a coil or spiral (Figs 4A-D; [abs]; [0068]; [0070]; Claims 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified Nielsen, to have the distal portion of the lead upon which the stimulation elements are disposed is arranged to form a coil or spiral, as taught by Stack, in order to improve the interface between the stimulation elements and the walls of targeted tissue structures, such as nerves and arteries (Stack [0068]).
Regarding claim 2, the modified invention of Nielsen teaches claim 1, wherein a plurality of the stimulation electrodes are segmented electrodes (Figs 8A-E teach an electrode arrangement where the electrodes are segmented by optical emitters in between them; [0048]).
Regarding claims 3 and 4, the modified invention of Nielsen teaches claim 2, wherein all of the segmented electrodes are positioned on a surface of the lead which forms an exterior surface or an interior surface of the coil or spiral ([0048]; Figs 8A-E illustrate the four electrode segments and 5 light emissions segments are rings that wrap around the distal end of the lead body. Therefore the spiral 
Regarding claim 6, the modified invention of Nielsen teaches a kit comprising; the stimulation lead of claim 1; however fails to teach a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula.
Stack teaches a device in the same field of endeavor, wherein a stimulation lead is deployed using a deployment sheath within a blood vessel, wherein the lead is re-sheathable within the body (Element 66; [0089]; [0090] teaches deploying lead 14 into a blood vessel, wherein the device is re-sheathable within the body. Since the lead is re-sheathable and the lead is designed to expand after deployment, the lead would be straightened when placed into the sheath initial or re-sheathed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Nielsen, to have a cannula (or deployment sheath) configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula, as taught by Stack, in order minimize damage and trauma caused to the walls of the vessels while the lead is positioned and adjusted as well as when the lead is removed.
Regarding claim 7 the modified invention of Nielsen teaches a system, comprising: the stimulation lead of claim 1; and a control module coupleable to the stimulation lead, the control module configured to direct the emission of the light from the light emitters of the lead and the delivery of electrical stimulation using the electrodes of the lead (Figs 3 and 4 element 50 teaches an electronics unit coupled to the electrodes and light emitters for controlling the stimulation; [0034]; [0048]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (U.S. PG Pub 20150306414 A1) in view of Stack et al (U.S. PG Pub 20160250474 A1) as applied to claim1 above, and further in view of Dadd et al (U.S. PG Pub 20100174329 A1).
The modified invention of Nielsen teaches A kit, comprising: the stimulation lead of claim 1, however fails to teach a straightening stylet configured and arranged to straighten the coil or spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead.
Dadd teaches a device in the same field of invention, wherein an curved distal end of a stimulation lead, comprising optical and electrical stimulation elements (Fig 3), further comprises a stiffening stylet (not shown) which is removed during implantation so that the stimulating assembly may adopt its curved configuration ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have further modified Nielsen, to have a straightening stylet configured and arranged to straighten the coil or spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead, as taught by Dadd, in order to have the lead maintain a straight and rigid shape until deployment to allow for easier insertion and positioning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoffregen et al (U.S. PG Pub 20170348522) teaches a stimulation lead forming a spiral and comprising a straightening stylet configured and arranged to straighten the coil or spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792